
	

113 HR 2639 IH: Patent Litigation and Innovation Act of 2013
U.S. House of Representatives
2013-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2639
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2013
			Mr. Jeffries (for
			 himself and Mr. Farenthold) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 35, United States Code, to add procedural
		  requirements for patent infringement suits, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Patent Litigation and Innovation Act
			 of 2013.
		2.Pleading
			 requirements
			(a)In
			 generalChapter 29 of title 35, United States Code, is amended by
			 inserting after section 281 the following:
				
					281A.Pleading
				requirements for patent infringement actionsIn a civil action arising under any Act of
				Congress relating to patents, a party alleging infringement shall include in
				the initial complaint, counterclaim, or cross-claim for patent
				infringement—
						(1)an identification
				of each patent allegedly infringed;
						(2)an identification
				of each claim of each patent identified under paragraph (1) that is allegedly
				infringed;
						(3)for each claim
				identified under paragraph (2), an identification of each accused apparatus,
				product, feature, device, method, system, process, function, act, service, or
				other instrumentality (referred to in this section as an accused
				instrumentality) alleged to infringe the claim;
						(4)for each accused
				instrumentality identified under paragraph (3), an identification with
				particularity, if known, of—
							(A)the name or model
				number of the accused instrumentality; and
							(B)the name of each
				accused method, system, process, function, act, or service, or the name or
				model number of each apparatus, product, feature, or device that, when used,
				allegedly results in the practice of the claimed invention;
							(5)for each accused
				instrumentality identified under paragraph (3), an explanation of—
							(A)where each element
				of each asserted claim identified under paragraph (2) is found within the
				accused instrumentality;
							(B)whether each such
				element is infringed literally or under the doctrine of equivalents; and
							(C)with detailed
				specificity, how the terms in each asserted claim identified under paragraph
				(2) correspond to the functionality of the accused instrumentality;
							(6)for each claim
				that is alleged to have been infringed indirectly, a description of—
							(A)the direct
				infringement;
							(B)any person alleged
				to be a direct infringer known to the party alleging infringement; and
							(C)the acts of the
				alleged indirect infringer that contribute to or are inducing the direct
				infringement;
							(7)a description of
				the right of the party alleging infringement to assert each—
							(A)patent identified
				under paragraph (1); and
							(B)patent claim
				identified in paragraph (2);
							(8)a description of
				the principal business of the party alleging infringement;
						(9)the identity of
				any person, other than the party alleging infringement, who is known to the
				party alleging infringement, and who—
							(A)owns or co-owns a
				patent identified under paragraph (1);
							(B)is the assignee of
				a patent identified under paragraph (1); or
							(C)is an exclusive
				licensee to a patent identified under paragraph (1); and
							(10)the identity of
				any person, other than the party alleging infringement, who is known to the
				party alleging infringement, and who has a legal or financial right to enforce
				a patent identified under paragraph
				(1).
						.
			(b)Technical and
			 conforming amendmentThe table of sections for chapter 29 of
			 title 35, United States Code, is amended by inserting after the item relating
			 to section 281 the following:
				
					
						281A. Pleading requirements for
				patent infringement
				actions.
					
					.
			(c)Review of form
			 18Not later than 12 months after the date of the enactment of
			 this Act, the Supreme Court shall review and amend Form 18 of the Federal Rules
			 of Civil Procedure to ensure that Form 18 is consistent with the requirements
			 under section 281A of title 35, United States Code, as added by subsection
			 (a).
			(d)Rule of
			 constructionNothing in this section or the amendments made by
			 this section shall be construed to alter existing law or rules relating to
			 joinder.
			3.Joinder of
			 interested partiesSection 299
			 of title 35, United States Code, is amended by adding at the end the
			 following:
			
				(d)Joinder of
				interested parties
					(1)DefinitionIn
				this subsection, the term interested party, with respect to a
				civil action arising under any Act of Congress relating to patents—
						(A)means a person
				described in paragraph (9) or (10) of section 281A; and
						(B)does not include
				an attorney or law firm providing legal representation in the action if the
				sole basis for the financial interest of the attorney or law firm in the
				outcome of the action arises from an agreement to provide that legal
				representation.
						(2)Joinder of
				interested partiesIn a civil action arising under any Act of
				Congress relating to patents, the court shall grant a motion by a party
				defending an infringement claim to join an interested party if the defending
				party files the motion to join within 120 days after the first complaint,
				answer, or counterclaim and shows that the interest of the plaintiff in any
				patent identified in the complaint, including a claim asserted in the
				complaint, is limited primarily to asserting any such patent claim in
				litigation.
					(3)Limitation on
				joinderThe court may deny a motion to join an interested party
				under paragraph (2) if—
						(A)the interested
				party is not subject to service of process; or
						(B)joinder under
				paragraph (2) would deprive the court of subject matter jurisdiction or make
				venue
				improper.
						.
		4.Stay of action
			 against secondary parties
			(a)In
			 generalChapter 29 of title
			 35, United States Code, is amended by adding at the end the following:
				
					300.Stay of action
				against secondary parties
						(a)Stay of
				action
							(1)In
				generalIn any civil action
				arising under any Act of Congress relating to patents, the court shall grant a
				motion to stay all or part of the action as to a secondary party with respect
				to infringement related to a primary party in the same or another action
				concerning the same apparatus, product, feature, device, method, system,
				process, function, act, service, or other instrumentality, in whole or in
				relevant part, of the disputed patent of the primary party, if—
								(A)the primary and
				secondary parties consent to the stay in writing;
								(B)the motion is filed not later than 120 days
				after service of the first complaint in the action of the primary party that is
				asserted as the basis for the secondary party’s alleged infringement;
				and
								(C)the secondary
				party agrees to be bound by any judgment entered against the primary party to
				the same extent as such primary party may be bound with respect to issues that
				the primary and secondary parties have in common.
								(2)Treatment of
				secondary partyDuring a stay
				under paragraph (1), the secondary party shall be treated as a nonparty to the
				action against the primary party for purposes of discovery, hearings, trial, or
				otherwise. The stay shall continue until such time that a final adjudication in
				the action against the primary party has been entered and all appeals thereof
				exhausted.
							(b)Other authority
				not affectedNothing in this
				section shall be construed as abrogating a court's discretion to grant any stay
				or expand any stay granted pursuant to this section where otherwise permitted
				by law.
						(c)DefinitionsIn
				this section:
							(1)Primary
				partyThe term primary
				party means a person who manufacturers or supplies, or causes the
				manufacture or supply of, an apparatus, product, feature, device, method,
				system, process, function, act, service, or other instrumentality, in whole or
				in material part—
								(A)that is alleged to
				infringe a patent in dispute; or
								(B)that uses a
				process alleged to infringe a patent in dispute.
								(2)Secondary
				partyThe term
				secondary party means a party accused of infringing a patent in
				dispute based on the use, distribution, resale, or consumption of a product or
				process by a primary party.
							.
				
			(b)Conforming
			 amendmentThe table of sections for chapter 29 of title 35,
			 United States Code, is amended by adding at the end the following:
				
					
						300. Stay of action against secondary
				parties.
					
					.
			5.Stay of
			 discovery
			(a)In
			 generalChapter 29 of title 35, United States Code, is amended by
			 adding at the end the following:
				
					300A.Stay of
				discovery in patent infringement suits
						(a)In
				generalExcept as provided in subsections (b) and (c), in a civil
				action arising under any Act of Congress relating to patents—
							(1)the court shall
				stay discovery until after the court has ruled on—
								(A)any motion to
				dismiss the action; and
								(B)any motion to
				transfer venue of the action; and
								(2)if the court determines that a ruling
				relating to the construction of terms used in a patent claim asserted in the
				complaint in the action is required, the court shall stay discovery until after
				the court has made the ruling.
							(b)ExceptionNotwithstanding
				subsection (a), the court may, in an action described in that subsection, allow
				discovery to the extent necessary for the court to make the ruling under
				paragraph (1) or (2) of that subsection, as the case may be.
						(c)Discretion To
				expand scope of discovery in extraordinary circumstancesIf, under any provision of Federal law
				(including the Drug Price Competition and Patent Term Restoration Act (Public
				Law 98–417)), the court determines that extraordinary circumstances exist
				because resolution within a specified period of time of a civil action arising
				under any Act of Congress relating to patents will have an automatic impact
				upon the rights of a party with respect to the patent, the court may permit
				discovery in addition to the discovery authorized under subsection (b) before
				the ruling described in subsection (b) as necessary to ensure timely resolution
				of the action.
						(d)Preservation of
				evidence
							(1)In
				generalDuring the pendency of any stay of discovery under this
				section, unless otherwise ordered by the court, any party to the action with
				actual notice of the allegations contained in the complaint shall treat all
				documents, data compilations (including electronically recorded or stored
				data), and tangible objects that are in the custody or control of such person
				and that are relevant to the allegations, as if they were the subject of a
				continuing request for production of documents from an opposing party under the
				Federal Rules of Civil Procedure.
							(2)Sanction for
				willful violationA party aggrieved by the willful failure of an
				opposing party to comply with paragraph (1) may apply to the court for an order
				awarding appropriate sanctions.
							.
			(b)Conforming
			 amendmentThe table of sections for chapter 29 of title 35,
			 United States Code, is amended by adding at the end the following:
				
					
						300A. Stay of discovery in patent
				infringement
				suits.
					
					.
			6.Sanctions for
			 abusive litigation
			(a)In
			 generalChapter 29 of title 35, United States Code, is amended by
			 adding at the end the following:
				
					300B.Sanctions for
				abusive litigation
						(a)Mandatory review
				by courtIn any civil action
				arising under any Act of Congress relating to patents, upon final adjudication
				of the action, the court shall include in the record specific findings
				regarding compliance by each party and each attorney representing any party
				with each requirement of Rule 11(b) of the Federal Rules of Civil Procedure as
				to any complaint, responsive pleading, or dispositive motion.
						(b)SanctionsIf
				the court makes a finding under subsection (a) that a party or attorney
				violated any requirement of Rule 11(b) of the Federal Rules of Civil Procedure
				as to any complaint, responsive pleading, or dispositive motion, the court may
				impose sanctions on such party or attorney in accordance with Rule 11 of the
				Federal Rules of Civil Procedure. Before making a finding that any party or
				attorney has violated Rule 11 of the Federal Rules of Civil Procedure, the
				court shall give such party or attorney notice and an opportunity to respond.
						. 
			(b)Conforming
			 amendments
				(1)Table of
			 contentsThe table of
			 sections for chapter 29 of title 35, United States Code, is amended by adding
			 at the end the following:
					
						
							300B. Sanctions for abusive
				litigation.
						
						.
				(2)Award of
			 attorneys fees in exceptional casesSection 285 of title 35,
			 United States Code, is amended by striking The court and
			 inserting Subject to section 300B(b), the court.
				7.Effective
			 dateThis Act and the
			 amendments made by this Act shall apply to civil actions commenced on or after
			 the date of the enactment of this Act.
		
